Citation Nr: 1747589	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-42 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to Gulf War service, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from January 1985 to April 1985, from March 1987 to June 1987, and from December 1990 to June 1991.  The Veteran served in Saudi Arabia and Kuwait from December 1990 to May 1991.  The Veteran's MOS during this service was as a Medical Field Service Technician.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2015, the Veteran and his wife testified at a Board videoconference hearing regarding the issue on appeal.  A transcript of that hearing is contained in the record.  In 2017, the Veteran was informed that the Veterans Law Judge who presided over the Board hearing is no longer with the Board, and offered him the option of having an additional Board hearing.  In August 2017, the Veteran declined a second Board hearing.

In August 2015, the Board granted entitlement to service connection for skin cancer and remanded the issues of entitlement to service connection for GERD, Crohn's disease, and a psychiatric disorder so that VA treatment records could be added to the claims file and examinations could be ordered.  In a May 2016 rating decision, the RO granted service connection for Crohn's disease, status post partial bowel resection with gastrointestinal disorder resection.  

In September 2016, the Board remanded claims of entitlement to service connection for GERD and a psychiatric disorder for VA examinations and opinions.  In a March 2017 rating decision, the Veteran was granted entitlement to posttraumatic stress disorder (PTSD).  As such, the remaining issue on appeal is entitlement to service connection for GERD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his GERD symptoms began in service.


CONCLUSION OF LAW

The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issue of entitlement to service connection for GERD given the fully favorable nature of the Board's following decision.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §  3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303 (d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. §  3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. §  3.303 (b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  GERD is not a chronic disability listed under 38 C.F.R. § 3.309.

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §  1117; 38 C.F.R. § 3.317 (a)(1).  A qualifying chronic disability includes functional gastrointestinal disorders.  Id.  A note to 38 C.F.R. § 3.317(a)(2)(i)(B)(3) notes that functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Notably, the Veteran has a diagnosis of GERD in relation to his acid reflux and throat burning sensation.

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. §  3.310 (a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. §  3.310 (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a); 38 C.F.R. §  3.303 (a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

The record contains the Veteran's available service treatment records.  The Board notes that there are limited records of treatment for the Veteran's period of service in the Gulf War, despite statements that he received treatment from the Veteran and fellow servicemen.  A March 1991 record noted that the Veteran was deployed to northern Saudi Arabia and was exposed daily to desert dust and smoke from burning oil fields.  From February 22, 1991 to February 27, 1991, the Veteran was taking Pyridostigmine and Ciprofloxacin.  On his June 1995 Reserves Report of Medical History, the Veteran denied frequent indigestion and stomach, liver or intestinal trouble.  A July 1997 Reserves record noted the Veteran had complaints of nausea, vomiting and abdominal cramps.  The Veteran was "in the Gulf for six months.  Several members from Reserve unit diagnosed with Gulf War Syndrome."  The Veteran had complaints of headaches, anxiety, and nervousness as well as stomach/abdominal problems.  In March 2000, the Veteran again noted on his Report of Medical History that he did not have a history of frequent indigestion or stomach, liver, or intestinal trouble.  His 1995 and 2000 Report of Medical Examinations were negative except for skin conditions.

In April 2001, the Veteran sought treatment from the Baton Rouge Clinic for cramps, nausea, vomiting.  The impression was "could be Crohns, parasite or colitis (doubt)."

In June 2001, at the Our Lady of the Lake Regional Medical Center the Veteran received an upper GI series with small bowel follow through.  This upper GI series showed "intermittent gastroesophageal reflux."  The impression was of mild gastroesophageal reflux.  

A September 2004 record from the Gastroenterology Associates noted that the Veteran denied heartburn or dysphagia, but had bloating and pressure sensation in his chest.  An October 2004 EGD showed a hiatal hernia.

A December 2011 St. Tammany Parish Hospital record included an upper GI series which showed "no active reflux."  His small bowel was indicative of chronic inflammation/Crohn's disease.

A March 2012 Lakeview Regional Medical Center record included the Veteran's medical history related to his lower GI symptoms.  It was noted that in 2005 the Veteran developed a small bowel obstruction and had 10 inches removed, as well as his appendix removed.  In the past week, the Veteran developed abdominal cramps with nausea and vomiting.  He reported a bout of gastroenteritis in service from using bare hands to eat and drink.  He also had one episode of food poisoning.  He noted that he recovered from both of these episodes.  "He does not remember from 2000 to 2005 having any chronic diarrhea or food intolerance or nausea and vomiting."  A review of his symptoms did not include any complaints of dyspepsia or reflux/heartburn.  Also in the records is a March 2012 pathology report which noted that a biopsy of the gastroesophageal junction included fragments of benign squamous mucosa with mild chronic inflammation and reactive features suggestive of reflux.  A march 2012 barium swallow did not identify reflux.  A June 2012 record noted the Veteran had discharge diagnoses of Crohn's disease and acid peptic disease.  He sought treatment for nausea, vomiting and severe abdominal pain.  He also had severe reflux and pyrosis.  His physical examination showed exquisite tenderness in the epigastrium with mild guarding and a small amount of tenderness in the left upper quadrant and down his left side.  It was noted that biopsy in the esophagus showed chronic inflammatory change compatible with reflux esophagitis.  Another record described it as "severe acid peptic disease with a stricture."  The physician wanted to rule out pancreatitis, and noted the Veteran had stopped his PPIs two weeks prior.  

In June 2012, the Veteran was afforded a VA Gulf War examination.  Under the "digestive" diagnoses list the examiner selected esophageal disorders, intestinal disorders, and stomach and duodenal disorders.  A note at the top of the esophageal section noted that findings of erythema, ulcers, and/or strictures were consistent with a diagnosis of GERD.  The VA examiner noted that the Veteran was diagnosed with GERD in 2007.  The Veteran reported developing substernal burning, water brash symptoms, and abdominal pain.  Initially the symptoms occurred several times per month, but progressively worsened, particularly after certain foods.  He was started on Nexium and had almost complete relief of his symptoms.  An upper endoscopy from 2012 was cited.  The examiner opined that the Veteran's GERD was less likely than not due to his exposures in the Gulf War as there was no evidence in the medical literature to suggest that GERD is caused by/aggravated by environmental exposures.  The examiner also found that the Veteran did not have a stomach or duodenal condition and that his symptoms and pain were secondary to his Crohn's disease.  The intestinal examination, regarding his Crohn's disease, indicated that its symptoms were nausea, vomiting, abdominal pain/cramping, and fatigue.  He additionally reported GERD-like symptoms, relieved with Nexium.  

A March 2013 buddy statement noted that the Veteran was referred to as "Doc" by the other men in his unit.  The statement described his role treating injured soldiers in service.  The statement was in relation to his claim for PTSD.

On his November 2014 substantive appeal, the Veteran argued that he should be granted service connection for GERD as his service treatment records showed he had stomach issues usually called nausea and vomiting.  He noted that he had an extreme anxiety disorder (now service-connected PTSD), and that his stomach stays "nervous."  He was prone to having a lot of acid in his stomach, and at times the acid burns his esophagus.  He noted he had a diagnosis of GERD and that the condition began while he was in service.  He stated he was "NOT claiming that this condition was caused by environmental condition in the Gulf."

VA treatment records indicate that GERD was added to his medical problem list in July 2013. 

An August 2014 Lakeside treatment record included the Veteran's report that he was on more than 30 medications for his psychiatric symptoms.

In July 2015, the Veteran submitted a buddy statement from a retired Colonel, D.C., who served with him, but in the US Marine Corps.  D.C. noted that the Veteran was referred to as "Doc" during this period of service.  They engaged in ground combat operations through northern Saudi Arabia and Kuwait.  In the middle of January 1990 and continuing through March 1990 the entire battalion participated in the NAPP prophylactic program as a counter to anticipated chemical weapons.  The program consisted of daily consumption of ciprofloxacin and pyridostigmine bromide tablets.  D.C. further described the difficult living conditions and contaminant the company lived in, including that in February 1991, the battalion established a defensive position within a compound that served as an abattoir and was littered with carcasses of animals in various states of decay.  At some point between February and May 1991, D.C. stated that "80 percent of the 3/23 succumbed to an unspecified gastrointestinal illness with severe dehydration and eventually 100 percent of the battalion rotated through this illness.  During that time "Doc" [] served in the Battalion Aid Station rendering medical care, before and after his own bout with this illness."

A second buddy statement by D.A.S. additionally described the battalion settling into a 10 acre area that was used for slaughtering animals.  He stated that they stayed there for three months, and the battalion was generating its own waste, which was then burned.  At that point, "guys started coming down with dysentery and other related ailments."  He noted that "Doc" aided patients with IVs and other care, until he too fell sick and needed several IVs.

During his July 2015 Board hearing, the Veteran reported that he served as  Fleet Marine Force Corpsman and his NEC code of 8404 stood for Field Medical Service Technician.  The Veteran testified that he began to experience GERD during his last period of active duty in 1990-1991.  He stated he went to sick call for a "burning sensation in [his] throat" and he knew that "something [was] going on with [his] stomach."  He indicated that he first noticed the burning associated with GERD during a bout of stomach distress, possibly the gastroenteritis that is mentioned in the record.  The Veteran noted that his active service ended in 1991, but he continued Reserve service until 2002.  He was asked if he continued to experience GERD from 1990 onward, and he stated "absolutely...quite a few times per week."  He was asked when he sought treatment for his GERD symptoms, he stated he was treated by Ochsner' s and Our Lady of the Lake in 1994 for his lower intestinal disorders.  But he stated that when he had nausea from his lower intestinal disorder he would develop the burning sensation in his throat.  He also noted that he was on daily Ciprofloxacin and stomach tablets during his last year of active service.  This medication was provided to the servicemen to take due to the chemicals that were being burned.  He stated that he was treating himself with over-the- counter medications after service, to include Tums and antacids because they were sufficient to provide some relief.  He stated that usually after eating something the burning sensation would occur.  The Veteran thought that Dr. R.D. from Lakeview Hospital had indicated that his GERD was due to exposure to hazardous smoke and chemicals in service.  The Board was unable to find the record of Dr. R.D's opinion.

In March 2016, a VA staff gastroenterologist provided a positive nexus opinion regarding the Veteran's service and his development of Crohn's disease.  The physician noted that the Veteran had complaints of abdominal pain and diarrhea in service, which the physician related to his subsequent diagnosis of Crohn's disease.  Based on this positive opinion, the Veteran's claim for service connection for Crohn's disease was granted.

In November 2016, the Veteran was afforded a second VA esophageal examination.  He was noted to have a diagnosis of GERD from 2001, and a hiatal hernia from 2004.  The Veteran reported he was diagnosed with GERD in 2012 when he entered the VA system, but that his symptoms of GERD began in the 1990s to early 2000s.  He reported heartburn and acid reflux and was on prescription medication.  He reported that prior to this prescription, he used over-the-counter medication, such as antacids as needed.  He had a lot of belching that worsened after he eats.  His GERD symptoms included substernal pain, reflux, and nausea.  He had four or more episodes of nausea per year.  The examiner provided a negative nexus opinion.  She noted that the Veteran's service treatment records included his denial of frequent indigestion on medical history reports in 1990, 1995, and 2000, and his service treatment records did not include a diagnosis of GERD or treatment thereof.  She also opined that it was less likely than not that his GERD was related to environmental exposures in Southwest Asia as medical literature did not support a causative correlation between chemical/environmental hazards and the development of GERD.  She noted that the prevailing scientific theory is that GERD is caused by a dysfunction of the lower esophageal sphincter and could be caused by a number of things which she listed.  She additionally noted that it was less likely than not that the Veteran's GERD was caused by Ciprofloxacin.  Although the medication could cause nausea, diarrhea, vomiting and dyspepsia, the symptoms "typically resolve after the medication is stopped."  She noted that service treatment records indicated that the Veteran only took the medication twice a day for five days in February 1991.  She argued that any side effects from Ciprofloxacin and Pyridostigmine would resolve with discontinuation of the medication.  Lastly, she noted that there was no concrete medical evidence that shows a causative correlation between Crohn's Disease and the development of GERD, but "shows that several patients who have Crohn's also have symptoms of GERD.  In this veteran's case, it is impossible to determine if his Crohn's is the cause of his GERD symptoms without resorting to mere speculation."

The Board notes that the Veteran has a limited medical background which elevates his competency to relate symptoms to a diagnosis compared to the average lay person.  Indeed, several lay statements in the claims file described his medical duties during his service during the Gulf War.  The Board also finds the Veteran to be credible in describing the onset of his symptoms, his self-treatment with antacids and over-the-counter medications, and his indication that the symptoms and his self-treatment continued from service until he was diagnosed in 2001 with reflux.  

As noted above, the Veteran's service treatment records appear to be incomplete, and as such the Board will give additional deference to the Veteran's statements.  Lay statements provided by two men who served with the Veteran described a combat situation where an entire battalion was made ill with a gastrointestinal illness, for which the Veteran administered aid and eventually fell ill himself.  However, his service treatment records do not contain any record of this event.  Therefore, the Veteran's testimony that he sought treatment for nausea and vomiting, and that he was treated with Tums is considered credible despite these records not being contained in his service treatment records.  

The record contains two negative nexus opinions from VA examiners in 2012 and 2016; however, neither examiner addressed the Veteran's statements that his acid reflux was ongoing from service until he filed his claim.  The 2016 examiner noted that his in-service reflux was possibly a reaction to medication, but did not address why his reflux would have then continued after the discontinuation of those medications, as he has testified/stated.  The 2016 examiner also noted that she was not able to provide an opinion as to whether the Veteran's' GERD symptoms were additional symptoms of his service-connected Crohn's disease without resorting to speculation.  The Veteran has additionally indicated that he is on a large number of medications for his Crohn's disease and his PTSD, which may impact his GERD.

Given the overall evidence, and in particular the Veteran's testimony regarding his in-service symptoms and the lay statements which reveal that his service treatment records may not include any treatment provided in the field, the Board finds that the evidence is in relative equipoise that the Veteran's GERD symptoms began in service.  As such, the Board will provide the benefit of the doubt, and finds that entitlement to service connection for GERD is warranted.


ORDER

Entitlement to service connection for GERD is granted.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


